Citation Nr: 1538829	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-32 500	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The appellant had active military service from June 2000 to August 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 RO decision.  This case was previously before the Board in February 2013 and again in February 2015.  Both times the Board remanded the claim for further clinical examination and a supplemental medical opinion.  Such development has been accomplished to the extent possible without further cooperation from the appellant.  The case is now returned for appellate review.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action on his part is required.


REMAND

The appellant is seeking service connection for an acquired psychiatric disorder, either on the basis of inception during service or of aggravation of a pre-existing disability during his relatively brief period of service.

The report of medical history which the appellant completed in April 2000 prior to his entry into service reflects that he reported never having and not having at that time nervous trouble of any sort, depression, or excessive worry.  He stated he had never had and did not have at that time frequent trouble sleeping.  He reported having received medical care only for a finger injury.  He specifically denied having had any counseling.  Upon clinical examination, he was deemed to have been psychiatrically normal and qualified for enlistment.

The appellant was inducted in June 2000.  

A July 2000 health record entitled "Recruit Mental Health," shows that the appellant was interviewed and evaluated, and that on the basis of reported history, interview and assessment data, and behavior observed, it had been determined that he should return to duty.  His mental status was deemed within normal limits.  He was thoroughly assessed to rule out suicidal and homicidal risk and had denied any present thoughts or intended gestures or plans.  The diagnosis rendered was that of "occupational problem."  There is no indication as to what prompted this mental health evaluation, however.

An August 2000 record entitled "Recruit Mental Health, Administrating Separation Recommendation (Depressive Disorder NOS)" shows that the appellant had depressed or irritable mood most of the day, nearly every day, markedly diminished interest or pleasure in all or most activities most of the day, nearly every day, significant appetite decrease or weight change, insomnia nearly daily, psychomotor retardation nearly daily, daily fatigue or loss or energy, feelings of worthlessness or excessive or inappropriate guilt, and diminished ability to think or concentrate or indecisiveness nearly daily.  The interviewing psychologist commented that the appellant had been physically abused from age 0 to 4, locked in a closet and deprived of food.  He was in foster homes from age 4 to 7, and adopted at age 7.  He received mental health care from age 4 to 16 years old, to include counseling and medication, which consisted of Ritalin through age 15 and then Wellbutrin.  He reported feeling fatigued and tired for most of his life, with about two to three hours of sleep per night, poor energy, and irritable mood.  He had been a poor performer and had continued sleeplessness and feelings of hopelessness.  He reported he had made a noose but did not use it.  He denied current suicidal intention.  The evaluators recommended entry level separation due to disqualifying psychiatric condition affecting his potential for performance of expected duties and responsibilities while on active duty.  The document reflecting his administrative separation processing reflects that his case was treated as a defective enlistment and induction due to erroneous enlistment as evidenced by a depressive disorder.

According to his January 2011 claim for service connection, the appellant claimed, "I was given a discharge of entry level separation with code for clinical depression which developed during my service time while treated for depression as a kid I was treated and released from treatment cured and developed the clinical depression in the US Navy where I was diagnosed and separated not diagnosed and treated in anyway now I suffer all the time from depression."

In April 2011, the appellant underwent a VA psychological examination.  The examiner reviewed the appellant's medical records and interviewed the appellant.  Based upon this information, the examiner rendered the following conclusions:  "Veteran's depression began in early childhood due to dysfunctional family system and physical abuse.  He stated he was treated in early childhood for some type of mental disorder and his depression continued through his childhood, teenage years, and into military until present day.  Claimant's depression did not begin in military but was diagnosed shortly after he went into service and symptoms have essentially continued unchanged."

In a May 2012 statement, the appellant contended that he had been happy prior to service and was treated for attention deficit hyperactivity disorder as a child, rather than for depression.  He stated he began to get depressed during service, and that his discharge left him feeling as a failure and unable to find steady employment since discharge.  In his November 2012 substantive appeal, the appellant asserted that he had never been depressed prior to service and that he had had a happy childhood.  He asserted that he had not had depression or treatment for depression and that during service he developed clinical depression with suicidal thoughts and that he still has clinical depression.

The Board remanded this claim in February 2013 to obtain further informed medical opinion as to whether the appellant's depression was aggravated during service.

During a May 2013 VA examination, the appellant reported that he had applied for Social Security Disability benefits.  According to the report of this examination, the  appellant was a poor historian, with multiple inaccuracies and contradictions in the  appellant's story, as compared with other information in the record.  The examiner concluded that there was no clear or unmistakable evidence that the  appellant's military service aggravated his pre-existing mental health problems.  

The first issue in this case is whether the appellant had a pre-existing mental health disorder.  His statements vary from admitting such to denying he was ever treated before service for anything other than ADD.  During service, he reported inpatient psychiatric hospitalization for 2 weeks at age four, weekly counseling from ages 4 to 15 and treatment with medication as a teenager.  He stated on his claim that his pre-service depression was treated and cured.  However, none of the pre-service medical records are part of his file, and obviously such records would clarify the exact nature of his pre-service treatment and whether any issues had in fact resolved prior to service.  In March 2015, VA sent him a letter asking him to identify medical treatment prior to service and provide releases so VA could request the records.  He did not respond.  

During the 2013 VA examination, the appellant reported post-service mental health treatment at a crisis center beginning in 2008 following a suicide attempt.  He later saw a licensed counselor in Oklahoma and a county mental health center in Texas, as well as a period of hospitalization at Nix Hospital.  None of these post-service medical records are part of the file; however, again, he did not respond to VA's request that he complete authorizations to request records. 

The Board remanded in February 2015 to clarify whether there was clear and unmistakable evidence that the pre-existing disorder was NOT aggravated during service.  The standard, which is a legal standard, rather than a medical standard, is whether there is clear and unmistakable evidence that the preexisting disorder was not aggravated by service.  Therefore, the examiner's assessment that there was no clear and unmistakable evidence of aggravation does not accurately address the legal burden VA must overcome to rebut the presumption of soundness, i.e., clear and unmistakable evidence of both a preexisting disability and clear and unmistakable evidence that the preexisting disability was not aggravated by service See Horn v Shinseki, 25 Vet App 231 (2012).   

The RO scheduled the appellant for such an examination in April 2015; however he failed to report for the examination.  

Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, his claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).

In this case, it appears that notification was provided to the appellant at his current address of record, but that he simply failed to show for the examination.  However, because it is now apparent that the appellant has filed for Social Security disability benefits, the appeal must be remanded again.

While a Social Security decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The VA has a responsibility to obtain relevant Social Security records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Given that the appellant has claimed he has been unable to work due to his depression ever since his discharge from service, these records are likely to prove relevant to his VA appeal, as well.

As the appellant has not corresponded with the VA since the prior remand, we are repeating the actions requested at that time, so that he may maximize his second chance to prove his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Ask the appellant to identify any information he has pertaining to the mental health treatment he received prior to his entry into military service and complete releases authorizing VA to request the records.  If he complies and signs the proper release, make reasonable efforts to obtain the records identified.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the appellant and indicate what further steps, if any, VA will take concerning the claim.  

3.  Ask the appellant to identify any other relevant treatment records, including any more recent mental health treatment he has received.  He should complete releases authorizing VA to request these records, to include the crisis center beginning in 2008, a licensed counselor in Oklahoma and a county mental health center in Texas, and Nix Hospital.  Make arrangements to obtain copies of relevant treatment records identified.  Document all efforts to obtain these records.  If efforts are unsuccessful notify the appellant and indicate what further steps, if any, VA will take concerning the claim.  

4.  Only after receiving the Social Security records (if available) and any treatment records identified by the appellant (if available), then send the claims file for review by a VA psychologist or psychiatrist to determine the etiology of his present psychiatric disability.  

The reviewer should provide an opinion as to the following questions:  

A)  Is it medically undebatable that the appellant had a preexisting psychiatric disability prior to his entry into service. 

B)  If so, is it medically undebatable that the appellant's preexisting psychiatric disability DID NOT undergo an increase in disability during service beyond the natural progress of the disability? 

C)  If the answers to the above are both no, is it more, less, or equally likely that the appellant's current depression had its onset in military service?  
A complete rationale for all opinions expressed must be provided.  If the reviewer deems that additional clinical examination or further tests or studies are necessary, then such examination, tests, and/or studies must be arranged.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

